Case 0:20-cv-62359-WPD Document 44 Entered on FLSD Docket 02/26/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   JOHN CATURANO,

                                  Plaintiff,            Case No. 0:20-cv-62359

            v.
   ARMCHEM INTERNATIONAL CORP.,

                                  Defendant.

                  JOINT RESPONSE TO ORDER TO SHOW CAUSE [DE 41]

         Plaintiff/Counter-Defendant, John Caturano (“Caturano” and/or “Plaintiff”), and

  Defendant/Counter-Plaintiff, Armchem International Corp. (“Armchem” and/or “Defendant”) and

  through their undersigned counsel, hereby files this Joint Response to Order to Show Cause dated

  February 24, 2021 [DE 41], and state as follows:

         1.      Pursuant to Local Rules, on December 15, 2020, counsel for the parties conferred

  regarding multiple issues, including the selection of acceptable mediators. After exchanging

  proposed mediators, on December 22, 2020, counsel narrowed the list of acceptable mediators to

  John Freud and Brian Spector.

         2.      On December 28, 2020, this Court entered its Order Setting Trial Date & Discovery

  Deadlines, Referring the Case to Mediation & Referring Discovery Motions to United States

  Magistrate Judge (“Trial Order”)[DE 35], requiring the parties to agree on mediators and to also

  file a notice of such agreement with the Clerk. Although the parties had already agreed on potential

  mediators, counsel inadvertently neglected to file a notice advising the Clerk of that agreement.

         3.      Plaintiff’s undersigned counsel acknowledges that the responsibility to ensure that

  the notice was filed fell on him, and apologizes for overlooking that filing requirement.

         4.      Concurrently with filing this response, the parties have filed a Joint Notice of
Case 0:20-cv-62359-WPD Document 44 Entered on FLSD Docket 02/26/2021 Page 2 of 2




  Selection of Mediator. Efforts are underway to schedule mediation in compliance with the Trial

  Order’s mediation deadline.

         5.      In light of the foregoing, the parties request that the Court permit the parties to use

  a mediator of their joint choosing rather than randomly selecting a mediator.


   SAUL EWING ARNSTEIN                               THE SOTO LAW GROUP
   & LEHR LLP                                        Counsel for Defendant
   Counsel for Plaintiff                             2400 E. Commercial Blvd.
   515 N. Flagler Drive                              Suite 400
   Suite 1400                                        Ft. Lauderdale, FL 33308
   West Palm Beach, FL 33401


   /s/ John A. Turner                                /s/ Oscar E. Soto
   John A. Turner                                    Oscar E. Soto, Esq.
   Florida Bar No. 000922                            Florida Bar No. 766038


                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 26, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record or pro se parties identified on the attached Service List in
  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

                                                Respectfully Submitted,

                                                /s/ John A. Turner________
                                                SAUL EWING ARNSTEIN & LEHR LLP
                                                515 N. Flagler Drive
                                                Suite 1400
                                                West Palm Beach, FL 33401
                                                Florida Bar No. 000922
                                                John.turner@saul.com
                                                Linda.dunne@saul.com
                                                Wpb-ctdocs@saul.com
                                                Andrew E. Bollinger, Esq. (admitted pro hac vice)
                                                SAUL EWING ARNSTEIN & LEHR LLP
                                                161 North Clark, Suite 4200, Chicago, IL
